Appeal by employer and its insurance carrier from an award of disability compensation made by the Workmen’s Compensation Board. Claimant was employed as a secretary in the employer’s office in the State Capitol in Albany. She customarily took approximately one hour and a half for lunch. On April 11, 1951, because of extra and pressing work, she did not leave for lunch until one o’clock, and was instructed by her employer to come right back. About forty-five minutes after she left for a hasty lunch obtained nearby, claimant was hurrying back to her place of employment, and was injured in a fall. While the facts may approach the border line, we think this particular record is capable of a construction that claimant was taking only a temporary respite from her employment, had varied her usual procedure, and was hurrying back to the office for the benefit of her employer. The record permits a factual finding that claimant’s injuries were so connected with, and incidental to her employment, that they arose out of and in the course of her employment. (Matter of Bollard v. Engel, 254 App. Div. 162, affd. 278 N. Y. 463.) Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.